UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-6963


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ALBURY FRANCIS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:01-cr-00094-BO-1)


Submitted: May 25, 2017                                           Decided: May 30, 2017


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albury Francis, Appellant Pro Se. Jonathan Philip Holbrook, Kimberly Ann Moore,
OFFICE OF THE UNITED STATES ATTORNEY, Ethan A. Ontjes, Seth Morgan
Wood, Assistant United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Albury Francis appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) (2012) motion for reduction of sentence based on Amendment 782 to the

U.S. Sentencing Guidelines. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v.

Francis, No. 5:01-cr-00094-BO-1 (E.D.N.C. filed June 22, 2016 & entered June 23,

2016). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                          AFFIRMED




                                          2